Name: Commission Regulation (EEC) No 1268/93 of 26 May 1993 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 129/16 Official Journal of the European Communities 27. 5. 93 COMMISSION REGULATION (EEC) No 1268/93 of 26 May 1993 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3858/92 (3), as last amended by Regulation (EEC) No 1000/93 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3858/92 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 June 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . O OJ No L 42, 19. 2. 1993, p. 1 . (3) OJ No L 390, 31 . 12. 1992, p. 76. (4) OJ No L 104, 29. 4. 1993, p. 26. 27. 5. 93 Official Journal of the European Communities No L 129/17 ANNEX to the Commission Regulation of 26 May 1993 fixing the import levies on frozen sheepmeat and goatmeat (*) (l) (ECU/100 kg) Week No 23 Week No 24 Week No 25 Week No 26 CN code from 7 to from 14 to from 21 to from 28 June to 13 June 1993 20 June 1993 27 June 1993 4 July 1993 0204 30 00 132,750 129,113 126,203 123,293 0204 41 00 132,750 129,113 126,203 123,293 0204 42 10 92,925 90,379 88,342 86,305 0204 42 30 146,025 142,024 138,823 135,622 0204 42 50 172,575 167,847 164,064 160,281 0204 42 90 172,575 167,847 164,064 160,281 0204 43 10 241,605 234,986 229,689 224,393 0204 43 90 241,605 234,986 229,689 224,393 0204 50 51 132,750 129,113 126,203 123,293 0204 50 53 92,925 90,379 88,342 86,305 0204 50 55 146,025 142,024 138,823 135,622 0204 50 59 172,575 167,847 164,064 160,281 0204 50 71 172,575 167,847 164,064 160,281 0204 50 79 241,605 234,986 229,689 224,393 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.